DETAILED ACTION
After further review, claims 1 – 7 have been rejected under 35 U.S.C. 101.  Please see the rejection below.  Accordingly, the Action dated 21 January 2022 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) in the reply filed on 11/22/2021 is acknowledged.
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Priority
The Examiner wishes to bring to the attention of the Applicant that the effective filing date is currently considered to be 12/05/2018.  The Examiner is aware that the Applicant includes reference to claiming priority to several provisional applications in paragraph [0001] of the instant specification.  The Examiner wishes to explain that the filing receipt (07/31/3019) does not list domestic priority data other than PCT/IB2018/059653.  The Examiner also wishes to express concern about the 

Information Disclosure Statement
The IDS filed on 12/11/2019 has been considered by the Examiner.

Drawings
The drawings are objected to because it is difficult to read the text in Figures 1-2.  Please provide replacement drawings for Figures 1-2 that are less blurry and capable of being read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Page 20, line 5: “provide is a neurocognitive disorder diagnosis system” should be changed to “provided is a neurocognitive disorder diagnosis system”.  
Page 22, lines 30-31: “can administered by law enforcement officers” should be changed to “can be administered by law enforcement officers”.
Appropriate correction is required.

Claim Objections
Claim 7 objected to because of the following informalities:  
Line 2: “a test question, a video with an embedded test question …” should be changed to “a test question, or a video with an embedded test question …”.  Please add “or”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a trainer module executed by one or more computer processing devices configured to estimate the subject’s affective state and cognitive state using the sensory data collected from the optical sensors” in claim 1 (Page 25, lines 11-13).
“a recommendation engine executed by one or more computer processing devices configured to create a list of compliance test data entities available for selection of the subsequent compliance test data entity” in claim 1 (Page 25, lines 18-20).
“wherein the subject module is further configured to estimate the subject’s affective state and cognitive state using the sensory data collected from the optical sensors and the additional sensory data collected from the physiologic measuring devices” in claim 3 (Page 26, lines 1-3). 
“wherein the subject module is further configured to estimate the subject’s affective state and cognitive state using the sensory data collected from the claim 4 (Page 26, lines 4-6). 
“wherein the subject module is further configured to estimate the subject’s affective state and cognitive state using the sensory data collected from the optical sensors and the additional sensory data collected from the handwriting capturing devices” in claim 5 (page 26, lines 15-17).
“wherein the subject module is further configured to estimate the subject’s affective state and cognitive state using the sensory data collected from the optical sensors and the additional sensory data collected from the pedagogical agents” in claim 6 (page 26, lines 23-25).  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to MPEP 2181 (II)(B), the specification must disclose an algorithm for performing the claimed specific computer function.  Further, the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.
Support for the controller being more than just a general-purpose controller is found in paragraphs [0029]-[0043].  There is ample support to suggest to one of ordinary skill in the art that the Inventor possessed algorithms to program and carry out the functional limitations listed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Independent claim 1 is drawn to a system (i.e. machine) and thus meets the requirements for step 1.

Step 2A – Prong 1
Regarding claim 1, the following steps recite an abstract idea:
“estimat[ing] the subject's affective state and cognitive state” is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, 
“select[ing] a subsequent compliance test data entity… using input data of the estimation of the subject's affective state and cognitive state and the subject's performance data and behavioral data” is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluation, judgments, and opinions. In this case, a human could select a compliance test data entity (e.g. a question) based upon another’s affective state, cognitive state, performance, and behavior.
“creat[ing] a list of compliance test data entities available for selection of the subsequent compliance test data entity” is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluation, judgments, and opinions. In this case, a human could create a list of compliance data entities (e.g. questions) based upon another’s affective state, cognitive state, performance, and behavior.
Furthermore, paragraphs [0004] to [0007] and [0029] establish that the benefit of the system is to alleviate the resources required for professionals to make these determinations, not to make determinations that a human cannot.

Step 2A – Prong 2

“one or more optical sensors” are recited at a high level of generality. Paragraphs [0009] and [0034] describe the optical sensors as any of various types of cameras. The optical sensors’ involvement is insignificant extra-solution activity in that the optical sensors are merely used to gather and collect data [MPEP 2106.05(b)]. “capturing and generating sensory data on a subject during a compliance test session, wherein the sensory data comprises one or more of the subject's pupillary responses, eye movements, point-of-gaze, facial expression, and head pose” is also insignificant extra-solution activity in that “capturing and generating” data amounts to necessary data gathering and outputting in conjunction with implementing the abstract idea on a computer [MPEP 2106.05(g)].
“one or more computer processing devices”, “one or more electronic databases”, “a subject module”, “a trainer module”, and “a recommendation engine” are recited at a high level of generality. The “computer processing devices” ([0031], [0072], [0073]) are generic computers, and the “electronic databases” ([0074]), “subject module” ([0065]), and “recommendation engine” ([0059) are associated components of the generic computer (i.e. storage and software). The involvement of the “computer processing devices”, “electronic databases”, “subject module”, “trainer module”, and “recommendation engine” is insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(b)]. “delivery and presentment to the subject” is also insignificant extra-solution activity in 
Furthermore, the “optical sensors” and “computer processing devices”, along with their associated functions and components, do not add any meaningful limitation to the abstract idea when considered in combination because the “optical sensors” and “computer processing devices” are recited at a high level of generality and their related functions and components are merely implementing the abstract idea on a computer.

Step 2B
The additional elements of claim 1, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practice application, the “optical sensors” and “computer processing devices”, along with their associated functions and components, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine, and conventional.
“one or more optical sensors configured for capturing and generating sensory data on a subject during a compliance test session, wherein the sensory data comprises one or more of the subject's pupillary responses, eye movements, point-of-gaze, facial expression, and head pose” is well-understood, routine and conventional, as discussed in the specification at paragraph [0034] (“In one embodiment, one or more 
Additionally, “capturing and generating sensory data” is receiving and transmitting data, a well-understood, routine, and conventional computer activity. [MPEP 2106.05(d)(II) Symantec]
“delivery and presentment to the subject” is presenting data, a well-understood, routine, and conventional computer activity. [MPEP 2106.05(d)(II) OIP Techs]
The combination of additional elements adds nothing that is not already present when considered separately. Therefore, claim 1 recites an abstract idea without significantly more.

Dependent Claim(s)
Regarding claim 2, the limitation "wherein the subject's performance data and behavioral data comprises one or more of correctness of answers, a time-based moving average of subject's answer scores, number of successful and unsuccessful attempts, number of toggling between given answer choices, and response speed to test questions" further limits the abstract idea. A human can consider another's correctness 
Regarding claims 3-6, the respective limitations each further limit the abstract idea.  Each of claims 3-6 introduce new measuring devices (physiological measuring, voice recording, handwriting capturing, pedagogical agents) that are used to further aid the subject module to estimate the subject’s affective state and cognitive state.  Once again, “estimating the subject’s affective state and cognitive state” is a mental process.  The various measuring devices introduced in these claims are recited at a high level of generality and are merely used to gather and collect data.  These additional elements recited in dependent claims 3-6 are not considered to integrate the abstract idea into a practical application and/or add significantly more.
Regarding claim 7, the limitation “wherein each of the compliance test data entity’s content material items is an illustration, a test question, a video with an embedded test question related to the subject’s distanced past event knowledge or recent event knowledge” further limits the abstract idea.  A human can consider another’s interaction with different types of compliance test data; thus, this limitation also falls within the mental process grouping.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one or more computer processing devices" in line 14 of page 25, whereas one or more computer processing devices was already introduced in claim 1 (Page 25, line 11).  It is unclear whether applicant intended to claim the same or a different one or more computer processing devices.  Consider changing to “the one or more computer processing devices”.
Claim 1 recites the limitation "the compliance test data entity’s content material items" in lines 15-16 of page 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a compliance test data entity" in line 17 of page 25, whereas a compliance test data entity was already introduced in claim 1 (page 25, line 15).  It is unclear whether applicant intended to claim the same or a different compliance test data entity.  Consider changing to “the compliance test data entity”.
Claim 1 recites the limitation "the compliance test session" in line 17 of page 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "one or more computer processing devices" in line 18 of page 25, whereas one or more computer processing devices was already introduced in claim 1 (Page 25, line 11).  It is unclear whether applicant intended to claim the same or a different one or more computer processing devices.  Consider changing to “the one or more computer processing devices”.
Claim 1 recites the limitation "a compliance test data entity" in line 21 of page 25, whereas a compliance test data entity was already introduced in claim 1 (page 25, line 15).  It is unclear whether applicant intended to claim the same or a different compliance test data entity.  Consider changing to “the compliance test data entity”.
The limitation “wherein the selection of a compliance test data entity from the list of compliance test data entities available for selection using input data of the estimation of the subject’s affective state and cognitive state and the subject’s performance data and behavioral data” renders claim 1 (page 25, lines 21-23) indefinite.  It is unclear what this limitation intends to mean.  The Examiner thinks that the limitation may be missing a verb.  For instance, the Examiner wonders if the Applicant perhaps meant “wherein the selection of a compliance test data entity from the list of compliance test data entities available for selection is using input data of the estimation of the subject’s affective state and cognitive state and the subject’s performance data and behavioral data”.  This is not intended to show the Applicant what the limitation should be changed to, as it simply serves as a suggestion of how the Examiner believes the limitation was intended.  Please make appropriate corrections.
Claim 1 recites the limitation "the subject’s performance data and behavioral data" in line 23 of page 25.  There is insufficient antecedent basis for this limitation in the claim.
The term "number of toggling between given answer choices" in claim 2 (page 25, lines 27-28) is a relative term which renders the claim indefinite.  The term "number of toggling between given answer choices" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary It is unclear what the boundaries are for “number of toggling between given answer choices” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.  Further, it is unclear how the metric for toggling is defined.  For instance, what is considered to be one toggling?
The limitation “one or more pedagogical agents configured for capturing the subject’s interaction with the pedagogical agents” renders claim 6 (page 26, lines 20-21) indefinite.  It is unclear to the Examiner how pedagogical agents can be configured for capturing the subject’s interaction with pedagogical agents.
*Claims 3-5 and 7 are also rejected under 35 U.S.C 112(b) due to their dependency on independent claim 1.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 8-9 of copending Application No. 16/313,895 (reference application) (hereinafter ‘895). Although the claims at issue are not identical, they are not patentably distinct from each other because a system for real-
Regarding claim 1 of the instant application, claim 9 of ‘895 discloses:
A system for real-time detection of noncompliance including substance abuse, driving under influence, and untruthful testimony giving (claim 1, lines 1-3), comprising: one or more optical sensors configured for capturing and generating sensory data on a subject during a compliance test session (claim 1, lines 4-6), wherein the sensory data comprises one or more of the subject's pupillary responses, eye movements, point-of-gaze, facial expression, and head pose (claim 9, lines 1-3); 10one or more electronic databases including one or more compliance test data entities (claim 1, lines 7-10); a subject module executed by one or more computer processing devices configured to estimate the subject's affective state and cognitive state using the sensory data collected from the optical sensors (claim 1, lines 19-22); a trainer module executed by one or more computer processing devices configured to 15select a subsequent compliance test data entity and retrieve from the electronic databases the compliance test data entity's content material items for delivery and presentment to the subject after each completion of a compliance test data entity in the compliance test session (claim 1, lines 23-30); and a recommendation engine executed by one or more computer processing devices configured to create a list of compliance test data entities available for selection of the 20subsequent compliance test data entity (claim 1, lines 31-34); wherein the selection of a compliance test data entity from the list of compliance test one of ordinary skill in the art would find behavioral data to overlap with performance data and data related to one’s affective state.).
Therefore, claim 1 of the instant application is not patentably distinct over claim 9 of the ‘895 application.

Regarding claim 2 of the instant application, claim 8 of ‘895 discloses:
The system of claim 1, wherein the subject's performance data and behavioral data comprises one or more of correctness of answers, a time-based moving average of subject's answer scores, number of successful and unsuccessful attempts, number of toggling between given answer choices, and response speed to test questions (claim 8, lines 7-15).
Therefore, claim 2 of the instant application is not patentably distinct over claim 8 of the ‘895 application.

Regarding claim 3 of the instant application, claim 2 of ‘895 discloses:
The system of claim 1, further comprising: one or more physiologic measuring devices configured for capturing one or more of the subject's tactile pressure exerted on a tactile sensing device, heart rate, electro dermal activity (EDA), skin temperature, and touch response (claim 2, lines 1-6), and generating additional sensory data during the compliance test session (claim 2, lines 6-7);  Docket No. P1322US0025wherein the subject module is further configured to estimate the subject's affective state and cognitive state using the sensory 
Therefore, claim 3 of the instant application is not patentably distinct over claim 2 of the ‘895 application.

Regarding claim 4 of the instant application, claim 3 of ‘895 discloses:
The system of claim 1, further comprising: one or more voice recording devices configured for capturing the subject's voice and speech clarity (claim 3, lines 1-3), and generating additional sensory data during the compliance test session (claim 3, lines 3-5); wherein the subject module is further configured to estimate the subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional 10sensory data collected from the voice recording devices (claim 3, lines 6-10).
Therefore, claim 4 of the instant application is not patentably distinct over claim 3 of the ‘895 application.

Regarding claim 5 of the instant application, claim 4 of ‘895 discloses:
The system of claim 1, further comprising: one or more handwriting capturing devices configured for capturing the subject's handwriting (claim 4, lines 1-3), and generating additional sensory data during the compliance test session (claim 4, lines 3-5); 15wherein the subject module is further configured to estimate the subject's affective state and cognitive state using the sensory data collected from the optical sensors and 
Therefore, claim 5 of the instant application is not patentably distinct over claim 4 of the ‘895 application.

Regarding claim 6 of the instant application, claim 5 of ‘895 discloses:
The system of claim 1, further comprising:  20one or more pedagogical agents configured for capturing the subject's interaction with the pedagogical agents (claim 5, lines 1-3), and generating additional sensory data during the compliance test session (claim 5, lines 4-5); wherein the subject module is further configured to estimate the subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional 25sensory data collected from the pedagogical agents (claim 5, lines 6-10).
Therefore, claim 6 of the instant application is not patentably distinct over claim 5 of the ‘895 application.

Regarding claim 7 of the instant application, claim 6 of ‘895 discloses:
The system of claim 1, wherein each of the compliance test data entity's content material items is an illustration, a test question, a video with an embedded test question 
Therefore, claim 7 of the instant application is not patentably distinct over claim 6 of the ‘895 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nunamaker, JR. et al. (U.S PGPub No. 2013/0266925).

Regarding claim 1, Nunamaker teaches a system for real-time detection of noncompliance including substance abuse, driving under influence, and untruthful testimony giving (abstract, paragraph [0009], [0029] – The kiosks and SPECIES agents can provide a real time, remote analysis of human subject’s credibility), comprising: (Figure 1A, element 124 – eye tracking device) one or more optical sensors configured for capturing and generating sensory data on a subject during a compliance test session (paragraphs [0032], [0058], Table 2 – camera and eye tracker), wherein (Figure 1A, element 124 – eye tracking device) the sensory data comprises one or more of the subject's pupillary responses, eye movements, point-of-gaze, facial expression, and head pose (paragraphs [0032], [0058], Table 2 – camera and eye tracker : gaze behavior, pupil dilation, blink frequency, etc.); (Figure 3, elements 310, 320, 322 – response classification algorithms, 324 – script tree, 330) 10one or more electronic databases including one or more compliance test data entities (paragraph [0083] – “When classification algorithms 324 detect arousal and cognitive effort in the subject, it is possible for intelligent agent 310 to take different paths in interview script tree 324 in generating question 330”); (Figure 1A, element 100 – kiosk, i.e., subject module) a subject module executed by one or more computer processing devices configured to estimate the subject's affective state and cognitive state using the sensory data collected from the optical sensors (paragraphs [0025] – SPECIES agents are sensing human behaviors and human states such as arousal, cognitive effort, and emotion; [0032]-[0033]); (Figure 3, elements 310, 320 – expert system, i.e., trainer module, 322 – response classification algorithms, 324 – script tree, 330) a trainer module executed by one or more computer processing devices configured to 15select a subsequent compliance test data entity and retrieve from the electronic databases the compliance test data entity's content material items for delivery and presentment to the subject after each completion of a compliance test data entity in the compliance test session (paragraph [0083] – “When classification algorithms 324 detect arousal and cognitive effort in the subject, it is possible for intelligent agent 310 to take different paths in interview script tree 324 in generating question 330”); and (Figure 2, elements 100 and 270 - recommendations; Figure 3, elements 310, 320 – expert system, i.e., trainer module, 322 – response classification algorithms, 324 – script tree, 330) a recommendation engine executed by one or more computer processing devices configured to create a list of compliance test data entities available for selection of the 20subsequent compliance test data entity (paragraphs [0083] – “When classification algorithms 324 detect arousal and cognitive effort in the subject, it is possible for intelligent agent 310 to take different paths in interview script tree 324 in generating question 330”; paragraph [0046] – The SPECIES system can make recommendations to the operator on how to evaluate the subject); wherein (Figure 3, elements 310, 320 – expert system, i.e., trainer module, 322 – response classification algorithms, 324 – script tree, 330) the selection of a compliance test data entity from the list of compliance test data entities available for selection using input data of the estimation of the subject's affective state and cognitive state and the subject's performance data and When classification algorithms 324 detect arousal and cognitive effort in the subject, it is possible for intelligent agent 310 to take different paths in interview script tree 324 in generating question 330”).
Therefore, instant claim 1 is anticipated by Nunamaker, et al.

Regarding claim 2, Nunamaker teaches the system of claim 1, wherein (Figure 1C, elements 184, 188, 190) the subject's performance data and behavioral data comprises one or more of correctness of answers, a time-based moving average of subject's answer scores, number of successful and unsuccessful attempts, number of toggling between given answer choices, and response speed to test questions (paragraphs [0040]-[0041] and [0043]-[0044] – The interface can provide additional information about an answer such as increased stress or arousal in voice (e.g., could factor into response time).  In other scenarios, data explorer interface 184 can provide information about historical responses to questions, risk assessments, past responses made by a subject to questions shown in question display 186 (e.g., correctness/successful attempts). The operator is informed by the kiosk of certain levels of risk associated with the subject’s answers).
Therefore, instant claim 2 is anticipated by Nunamaker, et al.

Regarding claim 3, Nunamaker teaches the system of claim 1, further comprising: one or more physiologic measuring devices configured for capturing one or more of the subject's tactile pressure exerted on a tactile sensing device, heart rate, electro dermal activity (EDA), skin temperature, and touch response (paragraphs [0034], [0057]-[0058], thermal camera, body temperature), and generating additional sensory data during the compliance test session (paragraphs [0057]-[0058], Table 2); Docket No. P1322US0025wherein the subject module is further configured to estimate the subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional sensory data collected from the physiologic measuring devices (see at least paragraphs [0057]-[0058], Table 2 – Table 2 shows an example list of sensors used for data collection, corresponding psychophysiological and behavioral measures being observed, and information that can be abstracted or generated from the sensor data).
Therefore, instant claim 3 is anticipated by Nunamaker, et al.

Regarding claim 4, Nunamaker teaches the system of claim 1, further comprising: one or more voice recording devices configured for capturing the subject's voice and speech clarity (see at least Table 2 and paragraph [0059]-[0060]), and generating additional sensory data during the compliance test session (paragraphs [0057]-[0059], Table 2); wherein the subject module is further configured to estimate the subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional 10sensory data collected from the voice recording devices (paragraphs [0041], [0059]-[0060] – Recorded speech can be passed through vocal signal processing software to classify emotional and cognitive states using vocalic cues, Table 2).
Therefore, instant claim 4 is anticipated by Nunamaker, et al.

Regarding claim 6, Nunamaker teaches the system of claim 1, further comprising: (Figure 1A, 2; elements 100 and 200 – Special Purpose Embodied Conversational Intelligence with Environmental Sensors System (SPECIES System)) 20one or more pedagogical agents configured for capturing the subject's interaction with the pedagogical agents (see at least paragraphs [0024]-[0026] – Based on the SPECIES paradigm, human-computer interaction can be evaluated, [0045]), and generating additional sensory data during the compliance test session (see at least paragraphs [0024]-[0026] – SPECIES agents can use heterogeneous sensors to detect human physiology and behavior during interactions, [0045]); wherein the subject module is further configured to estimate the subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional 25sensory data collected from the pedagogical agents (see at least paragraphs [0024]-[0026] – SPECIES agents are sensing human behaviors and human states such as arousal, cognitive effort, and emotion, [0045]).
Therefore, instant claim 6 is anticipated by Nunamaker, et al.

Regarding claim 7, Nunamaker teaches the system of claim 1, wherein each of the compliance test data entity's content material items is an illustration, a test question, a video with an embedded test question related to the subject's distanced past event directing a question to a human subject (i.e., test question); [0033], [0042], paragraph [0086] – SPECIES can be used for assessing learning for an online class, which would involve test questions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nunamaker, JR. et al. (U.S PGPub No. 2013/0266925) in view of Rosenblum (U.S PGPub No. 2011/0217679).
Regarding claim 5, Nunamaker teaches the system of claim 1, as indicated hereinabove.  Nunamaker does not teach the limitations of instant claim 5, that is wherein the system is further comprising: one or more handwriting capturing devices 
Rosenblum teaches a diagnosis system and method comprising a handwriting data collection and analysis software and accompanying tools for diagnosing a given condition such as a mental or emotional state and deception or truth writing (abstract).  Rosenblum teaches that the system and method can be used for lie detection by analyzing the writing of a person writing a knowingly true text and false text, and then analyzing a new text from the same person and determining the likelihood that the text is true or false by comparing it to the previously analyzed true and false texts (paragraphs [0036], [0118]).  Rosenblum teaches that it seems that in a task with higher mental load, such as writing a lie, the automatic process involved in normal handwriting is replaced with a more controlled process, which is sensitive to task difficulty and thereby limits dual-task performance (paragraph [0155]).  Rosenblum further teaches that by virtue of concentrating more on the deceptive cognitive task, subjects are more limited in their movements in order to save cognitive resources (paragraph [0156]).  Rosenblum also teaches that these limitations in writing movements manifested in higher stroke length and height (and standard deviation), which together indicate less regularity (paragraph [0157]).  Rosenblum suggests that a documentation of handwriting process measures with a computerized system such as ComPET may be useful for lie detection (paragraph [0160]).  Rosenblum further teaches that the ComPET is an easy 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Rosenblum’s handwriting diagnosis system with the teachings of Nunamaker’s system for real time, remote analysis of human subject’s credibility.  Nunamaker teaches an automated kiosk that uses embodied intelligent agents to interview individuals and detect changes in arousal, behavior, and cognitive effort by using psychophysiological information systems (paragraph [0024] of Nunamaker).  Like Nunamaker, Rosenblum teaches a system that generates objective data automatically (paragraph [0161] of Rosenblum).  One of ordinary skill in the art would recognize that both Nunamaker and Rosenblum teach automated systems that allow for objective processing, which provides significant improvements over human agents which have biases and can become fatigued (please see paragraph [0006] of Nunamaker).  One of ordinary skill in the art would have recognized that Nunamaker’s system uses multiple additional sensors (see paragraphs [0058]-[0059] and Table 2 of Nunamaker) and would have found it obvious that Nunamaker’s system could further incorporate a handwriting analysis component.  One of ordinary skill in the art would have recognized that the kiosks of Nunamaker contain fingerprint readers and a card reader (see Figure 1A of Nunamaker) and thus the kiosk could incorporate a handwriting component near where the subject would reach to insert a card and/or place a finger.  Nunamaker teaches that the description of embodiments of the disclosure is not intended to be exhaustive or to see paragraph [0256] of Nunamaker), and so one of ordinary skill in the art would have found it reasonable to add such a handwriting component.  One of ordinary skill in the art would also want to use Rosenblum’s handwriting diagnosis system because, like Nunamaker’s, the system provides advantages over other lie detectors in that it is not intrusive and is user friendly (see paragraph [0160] of Rosenblum).  Rosenblum’s system can also improve the accuracy of other lie detectors by offering additional measures to existing ones in order to reduce errors of interpretation, which is an advantage one of ordinary skill in the art would find obvious to utilize in Nunamaker’s system (see paragraph [0160] of Rosenblum).
Therefore, claim 5 is unpatentable over Nunamaker, et al. and Rosenblum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pertzov, et al. (U.S PGPub No. 2020/0281515) teaches eye tracking-based concealed information testing.  Zakariaie, et al. (U.S PGPub No. 2020/0170560) teaches a method of discovering relationships between eye physiology and cognitive and/or emotional responses of a user.  Palti-Wasserman, et al. (U.S PGPub No. 2020/0060598) teaches a computer implemented method for identifying if a subject is being deceptive.  Hamilton (U.S PGPub No. 2019/0083021) teaches a method, device and system for performing an assessment of a subject, in particular a human subject, based on the detection of physical responses to stimuli. Wilde, et al. (U.S PGPub No. 2018/0160959) teaches a modular, electronic lie and emotion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792